t c memo united_states tax_court edward g kurdziel jr petitioner v commissioner of internal revenue respondent docket nos filed date robert j gumser for petitioner michael s hensley erin kathleen salel and jeffrey l heinkel for respondent memorandum findings_of_fact and opinion holmes judge edward g kurdziel is the only man in america licensed to fly a fairey firefly he is also the only man in america who has a firefly to fly but restoring this old wwii fighter and submarine hunter took bales of money which he’s never gotten back kurdziel says the restoration was a business and claimed big deductions for it on his returns for through the commissioner says it was all just a very expensive hobby findings_of_fact edward kurdziel also known as captain eddie is a highly skilled mechanical engineer and an experienced pilot he finished high school when he was just years old and went to marquette university as the first kid ever accepted after two years of high school kurdziel’s higher education--paid for in full by the united_states navy--didn’t end with his undergraduate degree at he landed in graduate school for engineering and all the while worked as a private pilot on the side school flew by and kurdziel was only when he received a commission in the navy there he spent years as a fighter pilot 8½ of which were on active_duty after he was honorably discharged he started flying 747s for northwest and then delta airlines where he remains a captain in total he ha sec_45 years of flying experience under his wings i the fairey firefly a background and purchase in not long after beginning his commercial airline career kurdziel bought a two-seat fighter aircraft known as the fairey firefly wb518 n518wb american warplanes of years ago had some great names--hellcats avengers flying fortresses demons and thunderbolts our british allies also had some fine names for their aircraft--hurricanes and spitfires tempests and typhoons and then there were the warbirds made by fairey aviation which included the albacore and barracuda the spearfish and the seafox--and the plane at the center of these cases the fairey firefly the firefly entered service as a carrier-based fighter for the royal navy toward the end of the war and became a specialist in antishipping and antisubmarine warfare see john rickard fairey firefly - development and combat military history encyclopedia on the web date http www historyofwar org articles weapons_fairey_firefly html its late birth meant there were far fewer built than the more famous hurricanes and spitfires see id according to kurdziel the firefly first flew in ‘41 and was the first british airplane to fly over japan and tokyo in during the occupation of japan later models of the firefly operated well into the 1960s kurdziel first spotted a firefly in when it was featured on the cover of a flying magazine nearly years later in the fall of he learned that a firefly was for sale in australia he had to have it i bought it sight unseen basically i thought it was a great airplane and n obody knew what it was in the united_states he made a couple trips to see the firefly in person and then consulted with some mechanics the firefly he wanted had not flown for years possibly decades but kurdziel bought it for around dollar_figure which he financed by borrowing against his house for what he could not pay from his own liquid funds shipping cost him an additional dollar_figure as the airplane had to be shipped from australia this was certainly no small investment around the same time that kurdziel bought the firefly he also took early early looks at trying to do something with the airplane his first plan was to sell rides on the plane he estimated the cash that this would bring in he talked with mechanics to reckon the cost of restoration and maintenance and called insurance_companies to figure out insurance if he was going to have people flying it for charter or training he also collaborated with members of the royal australian navy on a plan to restore the airplane as both parties wanted to see the firefly flying again the firefly was restored when kurdziel bought it but it still required a large investment of time and money to become airworthy it took e ight years and big_number man hours to fully restore the plane and as many as full-time workers beyond paying these workers kurdziel devoted thousands of hours to the project himself driving to the restoration worksite in colorado and back twice a month according to him the restoration and maintenance of the firefly was a full-time job and takes everything you have as is true of almost all old planes there were no working spare parts available on the aftermarket this meant kurdziel had to design many of the firefly’s replacement parts himself i did all the instruments did the oxygen system i mean the mechanics were basically my hands it’s my design this was a remarkable amount and quality of work--very few planes of that age ever get back into the sky but kurdziel’s firefly took off in after it got an air worthiness certificate from the federal aviation administration faa for a pilot with today’s training to learn how to fly such a venerable plane is also a remarkable achievement and kurdziel got the faa to license him to fly it to this day he is the only person with such a license the firefly soon began winning prizes it earned the title of grand champion in the country’s premier air show in oshkosh wisconsin and won another at the national aviation heritage invitational in reno nevada the firefly’s fame took off and it landed on or different magazine covers see eg john sotham the champ from the decks of world war ii aircraft carriers to today’s airshow circuit-the journey of a royal australian navy fairey firefly air space magazine date https www airspacemag com military-aviation the-champ-4810438 b airplane leasing activity making money with the firefly was more difficult kurdziel initially formed firefly llc to own and operate the airplane but in he brought it to california and transferred its ownership to a_trust to achieve more favorable state-tax treatment kurdziel wanted to earn some money by flying the plane at military air shows which required him to learn how to become a government contractor he did and in met the requirements to contract with the federal government these stirrings of business activity led kurdziel to report his firefly income and expenses on the schedule c profit or loss from business of his tax_return but for both that and later tax years kurdziel reported that his firefly activity was in the business of airplane leasing this was not true-- kurdziel has never leased out the firefly but reporting his firefly activity as a business brought with it some big_tax advantages the great gobs of money that the restoration had required led kurdziel to claim an adjusted_basis in the firefly of just over dollar_figure million on his return which generated a nearly dollar_figure depreciation deduction for that year alone in total kurdziel reported dollar_figure in total expenses related to the firefly and dollar_figure in business loss--an amount which reduced kurdziel’s taxable_income from other sources by more than half similar schedules c were produced in subsequent tax years on which kurdziel claimed over dollar_figure in depreciation_deductions and six-figure net losses that greatly offset his income the firefly continued its airshow appearances and brought in some income in most years but this income never came close to covering even kurdziel’s out- of-pocket costs and remember kurdziel’s initial plan to earn money by selling rides well he soon learned that this was a legal impossibility due to faa regulations and it remained legally impossible for all the years at issue in these cases kurdziel would however still give free rides as they are invaluable for press and the exposure kurdziel’s losses associated with the firefly increased with each year at issue here’s a table depreciation insurance legal and professional services office expense rent repairs and maintenance supplies taxes and licenses travel meals and entertainment other expense sec_1 total expenses income net_loss dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number big_number big_number -0- big_number -0- big_number -0- big_number big_number -0- -0- big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number and here’s another to show how kurdziel’s schedules c net losses reduced his income from other sources other expenses listed on kurdziel’s schedules c include annual inspection dues and subscriptions airplane fuel and oil website parachute packing support equipment postage delivery and education income from other sources schedule c net losses other losses rental and other business_losses net_operating_loss total income dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number during all years at issue kurdziel neither had a formal business plan for the firefly nor kept books_and_records or separate bank accounts for his firefly-related activities he flew the firefly in airshows until when a part failed and it crashed while landing kurdziel continues to work on its repair c airworld llc etc one unusual aspect of these cases is that the firefly is not kurdziel’s only putative side business in he formed a flight-training business named airworld llc he did not transfer the firefly to this llc but in a way the old plane was the catalyst of this new business since the firefly had become so popular and people ha d asked him to do flight training kurdziel reported airworld’s operations on schedules e supplemental income and loss of his through income_tax returns and the commissioner allowed all the losses that he claimed kurdziel also had other airplane-based ventures--the airborne tactical advantage corporation atac and strike university an offshoot of airworld although it is no longer affiliated he started atac around with three others to provide tactical airborne training for the last years airborne tactical advantage company has trained navy marine air force and army air- crews ship-crews and combat controllers atac the company http atacusa com atac_company html last visited date strike university is a concept it’s going to be a leadership school with very broad applications to any kind of high-risk industry--medicine airlines oil_and_gas and mining neither it nor atac produced any of the items that remain in dispute in either of these cases ii audit petition and trial schedules c with big losses and little income rarely fly under the irs’s radar kurdziel received a notice_of_deficiency for tax years through in which the commissioner disallowed his schedules c and net_operating_loss nol deductions and determined sec_6662 a penalties on the alternate grounds of negligence or disregard of rules or regulations substantial_understatement_of_income_tax and substantial_valuation_misstatement following close behind was a second notice for kurdziel’ sec_2010 tax_year in which the commissioner disallowed the same deductions plus a few deductions on schedule a itemized_deductions and a loss on kurdziel’s schedule e and bolted on another sec_6662 penalty kurdziel timely petitioned our court in his petition he claimed that the commissioner erred in determining that the petitioner’s schedule c business was not engaged in for profit and in determining that he was not entitled to nol deductions we tried these cases in san diego at trial kurdziel testified that he bought the firefly as an investment and intends to eventually sell it for a profit he testified that the airplane is basically his retirement since he lost his pension when northwest declared bankruptcy the commissioner thinks this argument won’t fly because kurdziel never actually intended to sell the plane and all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless we say otherwise kurdziel lived in california at all relevant times which means these cases are appealable to the ninth circuit see sec_7482 even if he had the crash significantly reduced its value making any capital_gain unlikely simon brown a seller of world war ii aircraft testified as an expert witness that kurdziel’s firefly is worth between dollar_figure and dollar_figure million based in part on his visual inspection of the airplane and the fact that he sold a different and unrestored firefly for about dollar_figure he also credibly testified that using replacement parts to repair a damaged plane would not decrease its value but failing to keep it in good flying condition would ronald tinkham another experienced appraiser of vintage military aircraft also testified as an expert witness that kurdziel’s firefly could reasonably sell for over dollar_figure million tinkham however stressed that this was an estimate and not an official appraisal although the commissioner determined a sec_6662 penalty for each year at issue at trial he failed to introduce any evidence that he’d complied with sec_6751 see graev v commissioner graev iii 149_tc_485 ndollar_figure citing 851_f3d_190 2d cir aff’g in part rev’g in part t c memo supplementing and overruling in part 147_tc_460 opinion after concessions we are left to answer did kurdziel have a profit_motive in his use of the firefly during the tax years did kurdziel substantiate his claimed schedule c annual inspection expenses in excess of dollar_figure and any of his contested schedule a itemized_deductions for the tax_year did kurdziel establish that he is entitled to nol deductions for the tax years and is kurdziel liable for accuracy-related_penalties for tax years we answer each question below i profit_motive sec_162 permits deductions for ordinary and necessary expenses paid_or_incurred in carrying on any trade_or_business and sec_212 and generally allows a taxpayer to claim a deduction for all the ordinary and necessary expenses paid_or_incurred for the production_or_collection_of_income and for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income even if there is no trade_or_business a deduction for expenses relating to investment activities may be allowable under sec_212 see eg thomason v commissioner tcmemo_1997_480 wl at but sec_183 bars taxpayers from claiming deductions for activities that are not engaged in for profit except as provided under sec_183 the test of profit_motive is a subjective one--a taxpayer must show that he undertook the challenged activity with an actual and honest objective of making a profit see 78_tc_642 aff’d without published opinion 702_f2d_1205 d c cir his expectation of a profit doesn’t have to be reasonable but it must be genuine see sec_1_183-2 income_tax regs it may be sufficient that there is a small chance of making a large profit see also 90_tc_960 aff’d without published opinion 899_f2d_18 9th cir and a taxpayer bears the burden of proving his motive which must be to make an economic profit and not just cut his tax bill 4_f3d_709 9th cir aff’g tcmemo_1991_212 in the ninth circuit the intent to make a profit must also be the predominant primary or principal motive id did kurdziel intend to make a profit with the firefly the regulations give us some direction they say to use objective standards to discern a taxpayer’s intent taking into account all of the facts and circumstances sec_1_183-2 income_tax regs they give us nine factors to consider with n o one factor being determinative id para b they tell us that we can look at other factors not on the list and that we should not make a determination based on the number of factors indicating a lack of profit_motive and vice versa id the seventh circuit has called this open-ended test of objective factors of subjective intent goofy and has chosen not to wad e through the nine factors but instead to take a more holistic approach 820_f3d_247 7th cir rev’g tcmemo_2014_74 these cases however are appealable to the ninth circuit and so the nine- factor test it is here they are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisors the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of profits earned if any the financial status of the taxpayer and any elements of personal pleasure or recreation sec_1_183-2 income_tax regs a manner in which the activity is conducted the first factor has us look at how the taxpayer carries on the activity it tells us that carrying on the activity in a businesslike manner and maintain ing complete and accurate books_and_records could indicate a profit_motive sec_1_183-2 income_tax regs kurdziel had no formal business plan for the firefly and maintained neither separate financial books_and_records nor separate bank accounts he had a spreadsheet with the projected expenses and cash_flow from selling airplane rides he also had documents labeled firefly llc business plan firefly llc business plan for apr and firefly yearly operating expense projected which state his intent to restore the firefly enter it in airshows and aid the royal australian navy in the restoration of their sic firefly to flyable condition this aid would in turn create more awareness of his own firefly and increase its marketability we find these documents less a business plan and more a summary of kurdziel’s intent or hope see knowles v commissioner tcmemo_2017_152 at we also cannot be sure when kurdziel created these plans there is a handwritten notation on the firefly llc business plan that says original plan which tends to show that even its creator was unsure the other documents do not contain dates we do believe kurdziel’s claim that his original plan was to sell rides on the firefly but after he learned this was impossible he didn’t change his plans with an intent to improve profitability sec_1_183-2 income_tax regs he introduced a one-page document titled firefly llc business plan update with a handwritten at the top this update involved his plan to use the firefly in both airworld and strike university with strike university just start ing in but kurdziel didn’t clarify how his purported update included a project that didn’t start until which leads us to doubt that he drafted it back in against this close reading of kurdziel’s private documents are the claims he made in public filings to achieve a local property-tax exemption for the firefly in those filings he asserted that he was neither using the firefly for commercial purposes nor holding it for sale what’s more considering that kurdziel claims that selling the firefly has been part of his plan all along we find it odd that he did not have an appraisal done until 2014--even though he restored the firefly in this factor weighs against kurdziel b expertise of taxpayers or advisers this factor tells us that p reparation for the activity by extensive study of its accepted business economic and scientific practices or consultation with experts can suggest a profit_motive sec_1_183-2 income_tax regs while a taxpayer needn’t make a formal market study in preparation for a trade_or_business he’s expected to undertake a basic investigation of the factors that would affect his profit heinbockel v commissioner tcmemo_2013_125 at citing westbrook v commissioner tcmemo_1993_634 wl at aff’d 68_f3d_868 5th cir kurdziel’s proof of his expertise is his actual restoration of the firefly to flyability we agree that this shows great expertise--indeed one-of-a-kind-in-the- world expertise--in aircraft restoration but this factor points us to expertise in making money from an activity and not just the ability to accomplish an unusually difficult objective we have found however that technical and practical experience in a specialized field can be sufficient to make this factor fall in favor of a taxpayer to some degree see barker v commissioner tcmemo_2012_77 wl at choosing not to question taxpayer’s expertise in engineering or knowledge of space exploration technology given his advanced degrees and career the firefly’s restoration was a huge undertaking that no ill- prepared person could pull off what’s more kurdziel as both an engineer and an experienced pilot designed many of the parts on the firefly himself this shows that he knew what he was doing technically he has also been around airplanes for years and seems to have had an interest in warbirds since at least 1993--which is when he testified that he first saw the firefly on the other hand we have found in a number of cases that an expert’s knowledge of an activity alone is insufficient when he failed to conduct research or seek advice on its business aspects and profitability see eg betts v commissioner tcmemo_2010_164 wl at without studying an activity’s practical economics mere technical knowledge may just reveal a skilled hobbyist and not a businessman see 72_tc_411 aff’d 647_f2d_170 9th cir the fact that kurdziel planned to sell rides in the firefly when it has been illegal to do so throughout his ownership raises a red flag so while kurdziel is extremely experienced with airplanes and their restoration we think this practical experience is canceled out by his failure to show that he did a basic investigation into the business aspects and economics of vintage airplane restoration this factor favors the commissioner c time and effort expended on the activity the fact that the taxpayer devotes much of his personal time and effort to carrying on an activity particularly if the activity does not have substantial personal or recreational aspects may indicate an intention to derive a profit sec_1_183-2 income_tax regs and a taxpayer’s choice to leave another job to spend most of his time on the activity may further evidence his intention to turn a profit see id see also metz v commissioner tcmemo_2015_54 at taxpayers’ horse-breeding business was a full-time activity there is no doubt that kurdziel devoted a significant amount of time to the firefly from restoration and maintenance to training and airshows he traveled to the restoration site in colorado twice a month for eight years and also logged thousands of hours working on and flying the firefly in and but kurdziel’s work on the firefly had substantial personal or recreational aspects see dodge v commissioner tcmemo_1998_89 wl at aff’d without published opinion 188_f3d_507 6th cir skilled riders put in a great deal of time to horse-breeding activity but also derived a substantial recreational benefit even given the work associated with it see giles v commissioner tcmemo_2006_15 wl at unpleasant tasks are often associated with a hobby many of the hours that kurdziel logged were for personal time spent using the firefly he also admitted that the firefly was a great accomplishment for him and that he gets a tremendous amount of satisfaction from flying it that’s not to say one can’t experience satisfaction from profitable work see 59_tc_312 but because kurdziel remained a full-time_employee of delta we think the great amount of time energy and money that he put into the firefly is more the result of an emotional attachment than a business see ballich v commissioner tcmemo_1978_497 this factor is neutral d success in carrying on other similar activities a taxpayer’s previous success in similar activities may show that he has a profit objective even if the activity is currently unprofitable see sec_1 b income_tax regs there’s no evidence here however that kurdziel was previously successful in restoring airplanes and selling them for profit kurdziel points to his past and subsequent real-estate investments as proof of his success in historic-airplane restoration he says that he earned the money to buy the firefly by buying california property and watching the values increase we acknowledge that both these activities involve the reasonable hope of appreciation in asset values but don’t find the link between historic-airplane restoration and real-estate resale so simple and kurdziel’s more recent investments are still uncertain with only an expectation of profit this uncertainty is in fact the only similarity to his firefly investment with neither yet a sure financial success this factor favors the commissioner e history of income or loss a series of losses during the startup stage of an activity may not necessarily indicate that an activity is not engaged in for profit see sec_1_183-2 income_tax regs however where losses continue to be sustained beyond the period which customarily is necessary to bring the operation to profitable status losses may indicate that the activity was not undertaken for profit id kurdziel reported losses from his firefly-related activities beginning in and those losses continued through the tax years at issue with each passing year his firefly-related losses only increased and they increased even when one considers only cash outlays we believe these losses continued longer than they should have kurdziel completed the firefly’s restoration in and won his most prestigious awards that same year if kurdziel was interested in making a profit and cutting his losses he would have sold or at least attempted a sale much sooner--especially after he learned that monetizing rides was impossible this factor favors the commissioner f amount of occasional profits if any occasional profits can show a profit_motive but the size and frequency of profits relative to losses are what matter see sec_1_183-2 income_tax regs and a n occasional small profit from an activity generating large losses or from an activity in which the taxpayer has made a large investment would not generally be determinative that the activity is engaged in for profit id kurdziel’s income from his firefly-related activities is solely attributable to the occasional and small payments he received from his airshow appearances these payments never exceeded even his insurance costs and nothing in the record hints at the way the firefly could ever become a profitable operating business this factor favors the commissioner g taxpayer’s financial status a taxpayer’s lack of substantial income or capital from sources other than the activity at issue may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs kurdziel claims that because his retirement savings suffered when northwest merged with delta and because the value of the firefly makes him a millionaire his firefly activities should be seen as his main source_of_income but even assuming his retirement savings suffered we cannot ignore the fact that he received retirement pay from the u s navy and a substantial average annual income of over dollar_figure from delta during the years at issue kurdziel’s firefly-related activities never produced a profit during any of the years at issue and his losses increased each year we find it more_likely_than_not that kurdziel had come to use the firefly not as a source_of_income but rather as a way to significantly reduce his taxable_income from other sources see rowden v commissioner tcmemo_2009_41 wl at substantial income from sources other than the activity especially if the losses from the activity generate substantial tax benefits may indicate a lack of profit_motive this factor weighs heavily in favor of the commissioner h elements of personal pleasure or recreation the presence of personal motives in carrying on of an activity may indicate that the activity is not engaged in for profit especially where there are recreational or personal elements involved sec_1_183-2 income_tax regs kurdziel contends that while flying and working on the firefly is satisfying it is a full- time job that takes everything you have but many hobbies can take a lot of time and energy while still being mostly a source of personal recreation see betts wl at and we have found a for-profit activity even where the taxpayer clearly enjoys what he is doing but limits his personal_use of business_assets see pryor v commissioner tcmemo_1991_109 taxpayer clearly enjoy ed sailing but limited his personal_use of his boat to just five days during the years at issue see also dickson v commissioner tcmemo_1983_723 taxpayer greatly enjoyed sailing but only did so to times during the years at issue kurdziel offered evidence of his personal hours spent with the firefly both working on it and flying it during 2007-09--big_number hours in big_number hours in and hours in beyond this we agree with the commissioner that the firefly brought kurdziel a good deal of fame and became closely linked to his social life he got a tremendous amount of satisfaction from flying the firefly showing off its restoration and being the only person in the country qualified to fly it this factor favors the commissioner i expectation that assets used in activity may appreciate in value an expectation that assets will appreciate in value can suggest a profit_motive even if the taxpayer derives no profit from his current operations see sec_1_183-2 income_tax regs but before determining whether a taxpayer expected his assets to appreciate in value we must first determine whether the assets in question are part of the activity at issue see sec_1_183-1 income tax regs see also 72_tc_659 n holding that land and horse-related activities were a single activity for purposes of determining appreciation of assets under sec_1_183-2 income_tax regs neither party specifically addressed whether kurdziel’s ownership of the firefly as an investment is separate from his airshow activities but as far as we can tell the airshows--if attended with a profit_motive at all--were really just a way to showcase the firefly he didn’t go to them primarily for the relatively small appearance fees kurdziel even testified that his goal in attending these shows was to increase the firefly’s value it seems to us that kurdziel’s only reasonable chance of making a profit was to hold the firefly in hopes that its value would increase before sale so we’ll consider his holding the firefly and showing it at exhibitions as a single activity under sec_183 because of their nearly inextricable organizational and economic interrelationship sec_1_183-1 income_tax regs we can infer a profit_motive here only if kurdziel expected that the firefly’s appreciation would exceed its operating_expenses such that the eventual gain on sale would allow him to recoup his losses see bronson v commissioner tcmemo_2012_17 wl at aff’d 591_fedappx_625 9th cir sec_1_183-2 income_tax regs at trial the lowest values presented by kurdziel’s experts were dollar_figure million and dollar_figure million respectively provided that the firefly was kept in excellent flying condition both experts also believed that vintage aircrafts were only increasing in value one even sold a firefly in prerestoration condition for nearly dollar_figure in and testified that it would take dollar_figure to dollar_figure million more to get it in the condition of kurdziel’s firefly and while one expert didn’t think kurdziel’s use of replacement parts to repair the firefly after it sec_2012 crash would materially affect its value both experts testified that planes deteriorate and lose value rapidly if they are not flown regularly the commissioner emphasized that the firefly became unairworthy in after its crash and remained grounded at the time of trial that means that the firefly was grounded for roughly four years during which time its value probably decreased significantly during the years at issue however the firefly had not yet crashed and was airworthy likely placing it within the experts’ dollar_figure to dollar_figure million ballpark so while kurdziel did not have the firefly appraised during this time we think he was aware of its increasing value because of his exposure to experts in the vintage-warcraft field and the nearly dollar_figure million he put into its restoration we therefore find that he had an expectation that he would cover his accumulated losses if he sold the firefly this factor favors kurdziel j conclusion even having concluded that kurdziel expected the firefly to appreciate what ultimately matters is whether he had a good-faith plan to realize a profit from its sale see 45_tc_261 aff’d 379_f2d_252 2d cir we aren’t convinced that he did the regulations tell us that no one factor is more important than another see sec_1_183-2 income_tax regs the expectation that the firefly will appreciate in value is important here because a sale is the only true way kurdziel could turn a profit but this doesn’t make the other factors less weighty since together they signal whether he ever intended in good_faith to make a profit and appreciation does little to help kurdziel’s case if we find that his work on the firefly was personal see barter v commissioner tcmemo_1991_124 aff’d without published opinion 980_f2d_736 9th cir kurdziel’s argument that he intended to hold the firefly for investment all along is contrary to much of the evidence his business plan was unclear from the start was he leasing the airplane selling rides on it or entering it in airshows to promote it even more troubling is that kurdziel chose to list his firefly activities as airplane leasing when he never once leased the firefly out and was aware that he couldn’t legally sell rides on it this knowledge also colors our view of his early business plans we therefore do not find his updated plans to hold the firefly for an investment to be credible what’s more we find it hard to believe that kurdziel intended to sell the firefly all along when he didn’t have a formal appraisal--if we can call it that--done before and admitted on his california property_tax documents that he was not holding it for sale or for profit even for a court like the seventh circuit that doesn’t slavishly follow the regulation’s factors see roberts f 3d pincite a holistic approach would land in the same place given the risks that kurdziel admitted are associated with flying the firefly we find it suspect that he didn’t try to sell it we can reasonably see him holding the firefly for a few years after restoration to enter airshows and increase exposure but kurdziel didn’t seem to even think of selling it in the years before us and affirmatively represented to local_tax authorities that he didn’t intend to do so he instead continued to hold the plane for nearly years after its restoration was complete and it was awarded grand champion titles--a time when it was arguably at its most valuable--all while using the considerable expenses of its upkeep to offset his significant other income as a result a holistic analysis would reach the same result as the application of the nonexclusive list of factors test--the conclusion that it is more_likely_than_not that kurdziel did not engage in his firefly-related activities for profit within the meaning of sec_183 he is therefore not entitled to deduct his expenses in excess of gross_income from the activity ii substantiation whether the firefly restoration and maintenance was a profit-seeking activity is the big issue but the parties also dispute whether kurdziel substantiated certain deductions these disputed deductions include kurdziel’ sec_2010 annual inspection expenses listed on his schedule c and several schedule a deductions a schedule c annual inspection expenses as an alternative to his not-for-profit activity argument the commissioner allowed kurdziel to deduct dollar_figure in annual inspection expenses for but disallowed the rest arguing that they lack a business_purpose the disallowed expenses include a dollar_figure cash withdrawal that kurdziel claims he paid to a friend tom haug relating to the firefly’ sec_2010 annual inspection as well as some meal and other expenses the commissioner says that kurdziel failed to explain haug’s relation to the inspection and failed to introduce evidence that any such payment was actually made he also says that the meals were not limited to of their cost see sec_274 and points to sec_262 to disallow the other expenses as personal we can break off this attack with the observation that kurdziel reported zero gross_income from his firefly-related activities for and therefore can’t claim any related deductions see sec_183 limiting deductions from gross_income where the deductions arise from an activity_not_engaged_in_for_profit see also kinney v commissioner tcmemo_2008_287 wl at given the sec_183 limitation we do not need to address whether petitioners substantiated other deductions b schedule a deductions the deductions in dispute on kurdziel’ sec_2010 schedule a are for unreimbursed employee business_expenses relating to his employment as an airline pilot--the costs of kurdziel’s travel personal vehicle and parking--home mortgage interest real_estate_taxes and tax preparation fees employee business_expenses these expenses are for meals and travel and total nearly dollar_figure sec_162 allows a deduction for all ordinary and necessary business_expenses sec_274 tacks more stringent substantiation requirements onto sec_162 in cases where the line between personal and business_expenses is blurred this higher hurdle affects expenses for entertainment meals_and_lodging sec_274 sec_280f sec_1_274-2 income_tax regs and when such expenses are at issue taxpayers must present adequate_records sufficient to establish the amount of the expense the time and place of the expense the business_purpose of the expenditure and the business relationship to the taxpayer of each expenditure sec_274 flush language sec_1 5t b temporary income_tax regs fed reg date adequate_records may come in the form of an account book a diary a log a statement of expenses trip sheets etc --basically any documentary_evidence sufficient to establish each element of an expenditure or use see sec_1 5t c i temporary income_tax regs fed reg date on hi sec_2010 schedule a kurdziel claimed a dollar_figure unreimbursed employee_business_expense deduction of which the commissioner allowed dollar_figure for meal and entertainment_expenses but sec_274 bars us from estimating such expenses id para a fed reg the commissioner argues that kurdziel’s claimed vehicle parking and travel expenses--for trips made from his home in san diego to delta’s flight hub in detroit--are nondeductible because they were commuting expenses he also argues that kurdziel’s vehicle expenses fail to comply with sec_274’s strict substantiation requirements kurdziel argues that the commissioner conceded this issue but what the commissioner conceded was only some of these expenses see supra note kurdziel did offer a list of these expenses but they only bolster the commissioner’s argument that he was trying to deduct commuting expenses the supreme court has explained that such expenses are not deductible because the taxpayer makes a personal decision as to where he lives see 326_us_465 in flowers the taxpayer was a resident of jackson mississippi who decided to continue to live in jackson after he accepted a job in mobile alabama id the taxpayer was not allowed to deduct the costs of his travel despite the distance because the costs were personal id there are three exceptions to this general_rule of nonduductibility if the residence is a taxpayer’s principal_place_of_business and he travels to another place of business if the taxpayer has one or more regular work locations away from his residence and if a taxpayer travels to a temporary_work_location see bogue v commissioner tcmemo_2011_164 wl at aff’d 522_fedappx_169 3d cir we find that none of these exceptions applies detroit is kurdziel’s permanent work base--there is nothing temporary about it--and kurdziel has chosen to live in san diego there are however a handful of charges on kurdziel’s list that are for travel to different locations minneapolis ontario los angeles miramar and reno the second exception for travel to more then one regular work locations allows a deduction for a taxpayer who has one or more regular work locations see revrul_99_7 1999_1_cb_361 kurdziel however spent only one or two nights in cities other than detroit and we don’t find that regular enough to fall within this exception the last exception allows a deduction for daily transportation_expenses incurred in going between the taxpayer’s residence and a temporary_work_location outside the metropolitan area where the taxpayer lives and normally works id even if we think this exception could apply we have no way of knowing whether kurdziel traveled directly from his residence in san diego to one of the non- detroit locations based on the list of expenses he’s produced the commissioner is correct that the list by itself is unreliable and kurdziel even admitted that it included some personal expenses this is not enough we agree with the commissioner’s disallowance home mortgage interest real_estate_taxes and tax preparation fees there are three other disputed deductions home-mortgage interest real- estate_taxes and tax-preparation fees the commissioner argues it is not contested that petitioner failed to substantiate his claimed real_estate_taxes deduction home mortgage interest_deduction and tax preparation fee deduction home mortgage and real-estate tax the code generally allows a deduction for all interest_paid or accrued within the taxable_year on a qualified_residence see sec_163 h d on kurdziel’ sec_2010 return he claimed a home-mortgage interest_deduction of dollar_figure only dollar_figure of that amount remains in dispute kurdziel also claimed a real-estate tax deduction of dollar_figure which the commissioner allowed to the extent of dollar_figure this means dollar_figure is still in dispute the commissioner says that kurdziel failed to substantiate these deductions--and that is about all he says there’s nothing else in his answer amended answer or pretrial memorandum and he barely addressed them in his posttrial brief kurdziel didn’t add much more when we asked his attorney about the home-mortgage interest_deduction at trial he replied i don’t think we addressed that when there’s nothing in the record defeat comes for the party with the burden_of_proof see sec_7491 that’s kurdziel so we find for the commissioner on these disputed amounts tax-preparation fees a taxpayer may deduct the cost of preparing his tax returns see sec_1_212-1 income_tax regs kurdziel claimed this expense was dollar_figure on schedule a of hi sec_2010 return kurdziel said at trial that his proof would be in evidence but all we can find is a date bank statement that shows a check for dollar_figure we have nothing beyond that to show this payment was for tax preparation and kurdziel’s testimony was likewise unhelpful we also disallow this deduction iii net operating losses the final disputed deductions are the nols that kurdziel carried forward to his tax returns nols are the excess of deductions allowed over gross_income and are permitted by sec_172 both parties agree that the deductibility of kurdziel’s nols hinges on our finding he had a profit_motive for his firefly activities since we found that kurdziel did not we deny his nol deductions for all years at issue iv sec_6662 penalties the commissioner determined sec_6662 penalties against kurdziel for and sec_6662 imposes a penalty on underpayments of tax due to either a substantial_understatement see sec_6662 d or negligence or disregard of the rules or regulations see sec_6662 c and when a taxpayer is an individual the commissioner has the initial burden of production for penalties see sec_7491 the commissioner argues that kurdziel is subject_to a substantial- understatement penalty only for the and tax years he meets part of his burden for these years because kurdziel’s understatements are both more than dollar_figure and more than of the tax he should’ve reported for each of these years see sec_6662 the commissioner also argues that kurdziel is subject_to a negligence_penalty but this time for each of the years at issue he meets part of his burden to establish negligence because he showed that kurdziel fail ed to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_1_6662-3 income_tax regs by misrepresenting his not-for-profit_activities as an airplane leasing business this reporting position allowed kurdziel to achieve large income-offsetting deductions that were too good to be true id subdiv ii kurdziel argues that he doesn’t owe penalties for any of the years at issue because his losses are real and he acted with reasonable_cause and in good_faith by reporting his firefly activities on his schedules c in accordance with the plane’s ownership and operation see sec_6664 see also sec_1 b income_tax regs he says that he listed the activities as airplane leasing since the firefly is owned by a_trust which in turn leases it out to the firefly llc this may make sense on some level but the fact is that this representation is misleading especially given that schedule c’s line a asks for the p rincipal business or profession including product or service see instructions if kurdziel wasn’t sure what to put in order to show that he was really only holding the firefly for appreciation there were numerous ways he could have made this more clear eg attaching a supporting statement or even just listing holding airplane as investment kurdziel’s reporting position only reinforces our finding that he didn’t have a profit_motive we therefore don’t believe he has shown good_faith or reasonable_cause the instructions for schedule c specify describe the business or professional activity that provided your principal source_of_income give the general field or activity and the type of product or service but the commissioner committed a graev error part of the commissioner’s burden of production on the penalties at issue here is showing that they were personally approved in writing by the immediate supervisor of the individual making such determination sec_6751 see graev iii t c pincite see also ford v commissioner tcmemo_2018_8 at aff’d 751_fedappx_843 6th cir he didn’t introduce any evidence of such approval at trial despite the fact that kurdziel placed penalties at issue thus the commissioner did not meet his burden of production and kurdziel is for this reason alone not liable for the accuracy-related_penalties determined against him for with no outright victor decisions will be entered under rule
